*557Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
What we have to decide is whether the trial courts disposition of the objections forms the basis for a “final order” pursuant to Section 517 of the Eminent Domain Code (Code), Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-517, so that this Court has jurisdiction to entertain this issue prior to the trial de novo.
Section 516 of the Code, 26 P.S. §1-516, provides that an appeal to the court from a decision of the Board of Viewers shall set forth “(4) Objections, if any, to the viewers’ report, other than to the amount of the award.” Section 517 of the Code, 26 P.S. §1-517, dealing with the disposition of such appeals, provides:
All objections, other than to the amount of the award, raised by the appeal shall be determined by the court preliminarily. ... A decree confirming, modifying or changing the report shall constitute a final order.
The amount of damages shall be determined by the court unless a jury trial has been demanded.
In Kellman Trust Fund v. Department of Transportation, 24 Pa. Commonwealth Ct. 102, 354 A.2d 583 (1976), this Court indicated that section 517 of the Code, 26 P.S. §1-517, set up a bifurcated appeals structure, and that the word “preliminarily” found in this section describes the time reference within which the objections to the viewers’ report must be settled: The Court also stated that it was not intended to cover initial settling of all questions prior to a trial de novo. The Court referred to the comments to section 516 of the Code, 26 P.S. §1-516, which indicated that the section was intended to cover what were formerly exceptions, and that “objections” is not intended to mean rulings on evidence, competency, et cetera, but objections to the report.
*558Under existing law, an appeal on the merits as to damages is considered a trial de novo, and neither the viewers’ report nor any other findings nor the amount of the award are admissible as evidence. Tinicum Real Estate Holding Corp. v. Department of Transportation, 480 Pa. 220, 389 A.2d 1034 (1978).
The purpose of an objection or an exception is to attack the regularity or legality of the proceeding before the viewers. A trial de novo brings up the whole case, but is limited to the award, and as far as the fact finder is concerned it consists of that part of the proceedings within its competence to pass upon.
On an appeal to the common pleas court, that court must delineate those questions where the substance of the objection goes to the report, and to rule on those matters and either confirm, modify or change the report. The confirmation, modification or change is considered a final order and appealable. All other issues are reserved for the trial de novo and ruled on at that time. Kellman.
In a footnote in Kellman, the Court indicated that it was not unmindful that implications might be drawn from certain cases that a preliminary binding disposition of all issues of law can properly be made prior to a trial de novo. However, the Court rejected such implications as dictum.
Appellant relies on Department of Transportation v. Yudacufski, 83 Pa. Commonwealth Ct. 609, 479 A.2d 635 (1984). This reliance is misplaced. In that case, before the viewers were the issues of the area of the property owned by the condemnee, and the date and extent of the taking. Such matters prior to the Code were considered exceptions to the report. Now such matters form the basis of a final order, as objections, pursuant to section 517 of the Code, 26 P'S. §1-517. Therefore, on appeal to this Court, we have jurisdiction to entertain the issue prior to the trial de novo, and I would affirm the trial court.